Citation Nr: 0939264	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an earlier effective date for the award of 
service connection for degenerative joint disease of the 
right knee, prior to August 22, 2005.  

2.	Entitlement to an earlier effective date for the award of 
service connection for arthralgia and loss of motion of the 
right ankle, prior to August 22, 2005.  

3.	Entitlement to an earlier effective date for the award of 
service connection for peripheral neuropathy of the right 
lower extremity, prior to August 22, 2005.  

4.	Entitlement to an earlier effective date for the award of 
service connection for peripheral neuropathy of the left 
lower extremity, prior to August 22, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This appeal was remanded by the 
Board in June 2006 for issuance of a Statement of the Case.  

In July 2009, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
Veteran in July 2009.  The new evidence was accompanied by a 
waiver of the Veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.




FINDING OF FACT

The August 22, 2005 VA examination first established 
entitlement to separate evaluations for residuals of a right 
tibia and fibula fracture with muscle atrophy.  


CONCLUSIONS OF LAW

1.	The appellant lacks legal entitlement to an effective date 
earlier than August 22, 2005 for service-connection for 
degenerative joint disease of the right knee as a matter of 
law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

2.	The appellant lacks legal entitlement to an effective date 
earlier than August 22, 2005 for service-connection for 
arthralgia and loss of motion of the right ankle as a matter 
of law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

3.	The appellant lacks legal entitlement to an effective date 
earlier than August 22, 2005 for service-connection for 
peripheral neuropathy of the right lower extremity as a 
matter of law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).

4.	The appellant lacks legal entitlement to an effective date 
earlier than August 22, 2005 for service-connection for 
peripheral neuropathy of the left lower extremity as a matter 
of law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the pertinent facts in this case are not in dispute and 
the law is dispositive, there is no additional evidence that 
could be obtained to substantiate the claim, and no further 
action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Prinicipi, 16 Vet. 
App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  

The Veteran asserts that an earlier effective date prior to 
August 22, 2005 is warranted for service connection his right 
knee, right ankle and bilateral leg disabilities.  Generally, 
the effective date of an award of benefits is either (1) the 
date of receipt of the claim or (2) the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).  

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may 
be established at the day after separation from service or 
date entitlement arose, if the claim is received within one 
year of separation from service, otherwise the general rule 
applies. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  In this case, the Veteran did not 
specifically file a claim for separate evaluations for a 
right knee disability, right ankle disability or peripheral 
neuropathy of the lower extremities.  The Veteran was 
previously awarded service connection for residuals of a 
right tibia and fibula fracture and muscle atrophy.  The 
separate evaluations for the knee, ankle and neuropathy arose 
from an August 22, 2005 VA examination.  Based on the 
examination, the RO assigned separate evaluations secondary 
to the fracture and assigned the date of the examination as 
the effective date for each evaluation.  Therefore, the Board 
finds that the general rule applies. 

Regulations allow for the filing of informal claims.  38 
C.F.R. § 3.155 (2009).  An informal claim requires either a 
communication or action that indicates the intent to apply 
for VA benefits.  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2009).  VA must look to all 
communications from a claimant that may be interpreted as a 
formal or informal claim for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  An informal 
claim, just like a formal claim, must be in writing.  
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999). 

The Board has reviewed all the evidence of record.  The Board 
can discern no written communication to VA in the record that 
remotely suggested the Veteran's desire to seek service 
connection for a right knee disability, a right ankle 
disability or peripheral neuropathy of the lower extremities 
before August 22, 2005.  

The Veteran asserts that he should be awarded the effective 
date of January 2001 because that is the date he first 
received treatment for the disabilities at issue.  Under 
certain circumstances, examination or hospitalization reports 
may be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157.  Specifically, once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a VA examination or hospitalization report 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b)(1).  
Also, the date of receipt of evidence from a private 
physician or layman of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2).  In general, "date of receipt" means 
the date on which a claim, information or evidence was 
received in VA.  38 C.F.R. § 3.1(r) (2009).

The Veteran specifically referred to medical records from the 
Loma Linda VA Medical Center.  The Board has reviewed these 
records and all the medical evidence of record.  These 
records show the right leg fracture in the medical history, 
complaints of back pain and pain and fatigue in his legs at 
the surgical site.  However, these records do not show a 
diagnosis of the disabilities at issue.  These documents also 
do not show an intent to claim VA benefits for the 
disabilities at issue.  

Further, the VA treatment records and examinations conducted 
prior to August 22, 2005 do not show entitlement to an 
earlier effective date.  In the May 2001 VA Examination, the 
examiner physically examined the Veteran's knee, ankle and 
the muscle groups.  The examiner noted pain, stiffness and 
limited motion in the right knee.  The examiner also reviewed 
the muscle atrophy disability associated with the fracture.  
The right ankle was evaluated as essentially normal with 
normal range of motion.  The symptoms of the right knee were 
not severe enough at the time of the examination to warrant a 
separate evaluation.  The Veteran's disability was also 
compensated adequately by the RO in a subsequent rating 
decision pertaining to residuals of the fracture with muscle 
atrophy.  The Board finds that this VA examination did not 
establish that separate evaluations were appropriate.  As 
such, the Board does not find that this VA examination may be 
accepted as an informal claim for benefits.  

As such, the Board finds that a claim, either formal or 
informal, was not filed before the August 22, 2005 VA 
examination.  Therefore, as a matter of law, the effective 
date of service connection for the right knee disability, 
right ankle disability and bilateral peripheral neuropathy 
cannot be earlier than August 22, 2005.  

The law is dispositive in this case.  The August 22, 2005 VA 
examination was the first objective medical evidence that the 
Veteran was entitled to separate disability evaluations for 
residuals of the tibia and fibula fracture with muscle 
atrophy.  In accordance with 38 C.F.R. § 3.400, the date of 
the August 22, 2005 VA examination is the effective date for 
the separate evaluations for the right ankle disability, the 
right knee disability and the bilateral peripheral 
neuropathy.  Based on the foregoing, the Board finds that the 
appellant's claim of entitlement to an earlier effective date 
is without merit.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an earlier effective date for the award of 
service connection for degenerative joint disease of the 
right knee, prior to August 22, 2005.  

Entitlement to an earlier effective date for the award of 
service connection for arthralgia and loss of motion of the 
right ankle, prior to August 22, 2005.  

Entitlement to an earlier effective date for the award of 
service connection for peripheral neuropathy of the right 
lower extremity, prior to August 22, 2005.  

Entitlement to an earlier effective date for the award of 
service connection for peripheral neuropathy of the left 
lower extremity, prior to August 22, 2005.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


